

116 S812 IS: Local Solutions to End Homelessness Act of 2019
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 812IN THE SENATE OF THE UNITED STATESMarch 14, 2019Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo modify the minimum allocation requirement for the emergency solutions grants program.
	
 1.Short titleThis Act may be cited as the Local Solutions to End Homelessness Act of 2019. 2.Minimum allocation requirement for emergency solutions grants programSection 414(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11373(b)) is amended to read as follows:
			
				(b)Minimum allocation requirement
 (1)In generalIf, under the allocation provisions applicable under this subtitle, a metropolitan city or an urban county would receive a grant of less than .05 percent of the amounts appropriated under section 408 and made available to carry out this subtitle for any fiscal year, such amount shall be reallocated to the State in which the metropolitan city or urban county, as applicable, is located, except that—
 (A)in the case of the metropolitan city, such amount shall be reallocated to the urban county in which the metropolitan city is located, if the urban county—
 (i)has previously received and administered assistance under this section; and (ii)agrees to receive such amount; and
 (B)in the case of the urban county, such amount shall be provided to the urban county if the urban county has previously received and administered assistance under this section.
 (2)ExceptionNotwithstanding paragraph (1), a metropolitan city shall receive the grant amount described such paragraph if the metropolitan city—
 (A)is located in a State that does not have counties as local governments; (B)has a population greater than 40,000 but less than 50,000 as used in determining the fiscal year 1987 community development block grant program allocation; and
 (C)was allocated in excess of $1,000,000 in community development block grant funds in fiscal year 1987.
 (3)Amounts reallocated to urban countiesAn urban county that receives amounts reallocated under paragraph (1)(A) shall expend those amounts for the benefit of metropolitan cities located in the urban county..